Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 08/20/2021.  Claims 1-11 are pending.  Claim 1 has been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 USC § 103 as being unpatentable over Rudolph, U.S. Patent 5,529,263 A (hereinafter called Rudolph), and further in view of Andre et al., U.S. Patent Application Publication 2005/0116096 A1 (hereinafter called Andre).
Regarding claim 1, Rudolph teaches a supersonic jet aircraft (See e.g., elements 10, 210) having at least three turbofan engines (See e.g., elements 30, 38, 230, 236) and …;
(See e.g., FIGS. 1-7 element 38) of the at least three turbofan engines is configured to be de-activatable during flight to move from an operational state in which it provides thrust to an operational state in which it stops providing thrust (See e.g., column 4 lines 1-16; column 19 lines 12-58); and
the other engines of the at least three turbofan engines are configured to provide sufficient thrust to the supersonic jet aircraft when the first engine is de-activated such that the aircraft can perform a supersonic climb operation and/or a supersonic cruise operation (See e.g., column 4 lines 1-16; column 19 lines 12-58); and
… command thrust from the first engine during a subsonic operation of the supersonic jet aircraft (See e.g., column 4 lines 4-8); and … de- activate the first engine when the subsonic operation is complete (See e.g., column 4 lines 1-16; column 19 lines 12-58).
But Rudolph does not teach an engine management computer and the automatic feature of automatically de-activate the first engine.
However, Andre teaches an engine management computer (See e.g., FIGS. 4-5 elements 53-56 & 43; ¶s [0031], [0039], & [0041], where the FADEC computers 53-56 providing for the command of the engines 5-8 of said aircraft teach an engine management computer) and the automatic feature of automatically de-activate the first engine (See e.g., FIG. 4; ¶ [0039], where the engines can be guaranteed to be brought to idling even if a throttle is not in the position corresponding to idling teaches automatically de-activate an engine).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rudolph and Andre before him, to include in the supersonic jet aircraft of Rudolph an engine management computer and the automatic feature of automatically de-activate the first engine, as taught in the analogous art of  (See e.g., ¶s [0047]-[0052]).
Regarding claim 2, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches wherein the first engine is further configured to be re-activatable during flight to move back to an operational state in which it provides thrust (Rudolph See e.g., column 4 lines 19-22; column 7 lines 46-48).
Regarding claim 3, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches wherein the at least three turbofan engines are provided in a tri-jet configuration (Rudolph See e.g., FIGS. 1-7 elements 30, 38, 230, 236).
Regarding claim 4, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches wherein the first engine is mounted within the fuselage of the supersonic jet aircraft (Rudolph See e.g., FIG. 5 element 38; column 7 lines 19-21).
Regarding claim 5, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches the supersonic jet aircraft having only three turbofan engines (Rudolph See e.g., column 10 lines 53-55).
Regarding claim 6, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches further including one or more doors (Rudolph See e.g., FIG. 5 element 46) configured, in a first position, to allow air flow into an inlet of the first engine, and configured, in a second position, to block air flow into the inlet of the first engine (Rudolph See e.g., column 7 lines 19-29)
Regarding claim 7, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches wherein an air inlet for the first engine is an S- duct air inlet (Rudolph See e.g., column 9 lines 19-20); a bifurcated air inlet; and/or a pitot air intake.
Regarding claim 8, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches wherein the at least three turbofan engines have a common non-dimensional high-pressure compressor size and/or a common fan diameter (Rudolph See e.g., column 4 line 64-column 5 line 1; column 8 lines 32-33 and 51-53, where, that the engines are substantially identical is evidence that the at least three turbofan engines have a common non-dimensional high-pressure compressor size and/or a common fan diameter).
Regarding claim 9, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches wherein the at least three turbofan engines are substantially identical (Rudolph See e.g., column 8 lines 32-33 and 51-53).
Regarding claim 10, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches wherein each turbofan engine has a bypass ratio of no more than 3 (Rudolph See e.g., column 4 line 64-column 5 line 1).
Regarding claim 11, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches a method of operating the supersonic jet aircraft of claim 1 (Rudolph See e.g., column 5 lines 10-11), the method including the steps of:
completing a subsonic operation of the aircraft, in which each of the at least three turbofan engines is operated to obtain thrust therefrom (Rudolph See e.g., column 22 lines 1-4);
de-activating a first of the at least three turbofan engines such that it stops providing thrust (Rudolph See e.g., column 4 lines 1-16; column 19 lines 12-58); and
(Rudolph See e.g., column 19 lines12-58).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TERRI L FILOSI/Examiner, Art Unit 364426 November 2021

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644